DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE 
Claims 1, 4-5, 8-10, 12-17 and 19-23 are allowed.
	The following is an examiner’s statement of reasons for allowance:
As per claim 1, The prior art of record does not teach a system including at least: (a) A computer-implemented method comprising: collecting sensor data of an individual approaching a vehicle, wherein collecting sensor data includes determining dimensions of the individual approaching the vehicle, determining objects associated with the individual approaching the vehicle, and determining an identity of the individual approaching the vehicle; (b) identifying a template that matches the sensor data, the template defining a set of vehicle settings that are activated based on the determined dimensions of the individual, the determined objects of the individual, and the determined identity of the individual; (c) and activating, in response to identifying the template that matches the sensor data, the set of vehicle settings defined within the template within the vehicle. 

As per claim 8, The prior art of record does not teach an system including at least: (a) A system comprising: a vehicle having one or more processing circuits; and a computer-readable storage medium storing instructions, which, when executed by the one or more processing circuits, are configured to cause the one or more processing circuits to perform a method comprising: collecting sensor data of an individual approaching a vehicle; (b) analyzing the sensor data, wherein analyzing the sensor data includes determining dimensions of the individual approaching the vehicle, determining objects associated with the individual approaching the vehicle, and determining an identity of the individual approaching the vehicle; (c)  determining a set of vehicle settings based on the determined dimensions of the individual, the determined objects associated with the individual, and the determined identity of the individual; (d) activating the set of vehicle settings; (e) and associating the set of vehicle settings with a template, the template defining a set of vehicle settings that are activated based on the determined dimensions of the individual, the determined objects associated with the individual, and the determined identity of the individual.

As per claim 16, The prior art of record does not teach an audio information providing system for providing audio guidance to a user to a predetermined destination. The system including at least: (a) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by one or more processing circuits of a vehicle to cause the one or more processing circuits to perform a method comprising: collecting sensor data of an individual approaching a vehicle, wherein collecting sensor data includes determining dimensions of the individual approaching the vehicle, determining objects associated with the individual approaching the vehicle, and determining an identity of the individual approaching the vehicle; (b) identifying a template that matches the sensor data, the template defining a set of vehicle settings that are activated based on the determined dimensions of the individual, the determined objects of the individual, and the determined identity of the individual; (c) and activating, in response to identifying the template that matches the sensor data, the set of vehicle settings defined within the template within the vehicle. 

Claims 4-5 depend from claim 1, claims 9-10, 12-15, 21 depend from claim 8 and claims 17 and 19-23 depend on claim 16, and are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANWAR MOHAMED whose telephone number is (571) 272-3562.  The examiner can normally be reached during the hours, 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO automated interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/ANWAR MOHAMED/Examiner, Art Unit 3661                                                  

                                                                                                                                                                                  
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661